Citation Nr: 0302895	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  01-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the reduction in the rating for the veteran's 
service-connected bronchitis and pneumonia, from 60 percent 
to noncompensable, was proper.

2.  Entitlement to an increased (compensable) evaluation for 
bronchitis and pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1996 to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The Board notes that the veteran requested a hearing in May 
2000 and was notified of the date, time, and location of that 
hearing by a VA letter dated in May 2000.  The veteran failed 
to report for her scheduled hearing in June 2000.  In August 
2000, she requested that her hearing be rescheduled.  That 
request was withdrawn in September 2000.  There are no other 
outstanding hearing requests of record.


FINDINGS OF FACT

1.	A March 2000 VA examination report showed that the 
veteran's service-connected bronchitis and pneumonia had 
improved; chest X-rays and pulmonary function tests were 
normal; Forced Expiratory Volume (FEV-1) was 113 percent 
predicted and her FEV-1/Forced Vital Capacity (FVC) was 106 
percent predicted. 

2.	The veteran failed to report for a VA examination for 
respiratory disorders in January 2003 without good cause.

3.  A compensable evaluation for bronchitis and pneumonia 
cannot be established without a current VA examination.  




CONCLUSIONS OF LAW

1.	The RO properly reduced the veteran's rating for 
bronchitis and pneumonia from 60 percent to noncompensable.  
38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Code 
6600 (2002).  

2.	The criteria for a compensable evaluation for bronchitis 
and pneumonia have not been met.  38 U.S.C.A. §§ 1110, 1155, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.655, 4.1-
4.14, 4.97, Diagnostic Code 6600 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in November 1997 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in April 2000, July 2000 and 
September 2000 letters and rating decisions of the evidence 
needed to substantiate her claim, and she was provided an 
opportunity to submit such evidence.  Moreover, in a 
September 2000 statement of the case and a supplemental 
statement of the case issued in April 2001, the RO notified 
the veteran of regulations pertinent to increased rating 
claims, informed her of the reasons why her claim had been 
denied, and provided her additional opportunities to present 
evidence and argument in support of her claim.  

In the April 2001 supplemental statement of the case, the 
veteran was informed of VA's duty to obtain evidence on her 
behalf.  Specific regulations pertaining to the VCAA were 
provided to the veteran.  She was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of her duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate her increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA treatment reports.  In 
addition, the veteran was afforded VA examinations in August 
1998 and March 2000, which will be addressed below.  The 
veteran was also scheduled for a VA examination in January 
2003.  However, she failed to report for that examination.  
The Board finds that all known and ascertainable medical 
records have been obtained and are associated with the claims 
file.  The veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; service medical 
records; VA outpatient treatment records dated in August 
1998; and VA examination reports dated in August 1998 and 
March 2000.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on her behalf 
will be summarized where appropriate.  

The RO received the veteran's claim of entitlement to service 
connection for bronchitis and pneumonia in November 1997.  In 
a November 1998 rating decision, service connection was 
granted and a 60 percent disability rating was assigned 
effective March 22, 1997.  Following a March 2000 VA 
examination, the veteran's disability rating was reduced from 
60 percent to noncompensable after providing the veteran with 
appropriate notice of the proposed reduction by VA letter 
dated in April 2000.  The Board will address whether that 
reduction was warranted and whether a compensable rating 
should have been assigned.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 1991); 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2002).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2002).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

I.	Proper reduction in rating

The veteran claims that the 60 percent evaluation initially 
assigned to her bronchitis and pneumonia disability should be 
restored to reflect the current severity of her respiratory 
symptomatology.  She has asserted that she experiences 
anterior chest discomfort and shortness of breath after 
climbing stairs or walking 50 feet.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that she has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2002).  In this case, 
the RO satisfied these procedural requirements.  First, the 
RO issued a rating decision in April 2000 that set forth all 
material facts and reasons for the proposed reduction.  
Second, the RO notified the veteran of the contemplated 
action and afforded her 60 days to submit evidence to show 
that her compensation payments should be continued rather 
than reduced.

Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires.  38 
C.F.R. § 3.105(e)(i).  The RO also satisfied these 
requirements by providing the veteran 60 days from April 26, 
2000 to submit additional evidence, notifying the veteran of 
the actual reduction on September 22, 2000, and allowing a 
60-day period to expire before assigning the reduction an 
effective date of December 1, 2000.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e), the question becomes whether the 
reduction was proper based on the applicable regulation, 38 
C.F.R. § 3.344 (20021).  This regulation provides that 
sections (a) and (b) should be applied in cases in which the 
RO reduced an evaluation that had continued at the same level 
for five years or more; section (c) should be applied if the 
RO reduced an evaluation that had been in effect for less 
than five years.  In this case, in reducing the 60 percent 
evaluation, the RO reduced an evaluation that had been in 
effect for less than five years, since March 1997; therefore, 
section (c) is applicable.  Under 38 C.F.R. § 3.344(c), 
reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition.

Pursuant to the provisions of Diagnostic Code 6600, the 
general rating schedule for chronic bronchitis, a 10 percent 
disability rating is assigned for forced expiratory volume in 
one second (FEV-1) of 71- to 80-percent predicted, or; FEV-
1/forced vital capacity (FVC) of 71 to 80 percent, or; 
diffusion capacity of carbon monoxide, single breath 
(DLCO)(SB) 66- to 80-percent predicted.  A 30 percent 
evaluation is granted for a disability showing FEV-1 of 56 to 
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted.  A 60 percent 
disability rating is warranted for a disability showing FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Finally, a 100 rating evaluation 
is granted for a disability showing FEV-1 less that 40 
percent of predicted value, or; the ratio of FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  
See 38 C.F.R. § 4.97 (2002).

The evidence on which the original 60 percent rating was 
based, service medical records and the August 1998 VA 
examination report, noted that the veteran had complained of 
tightness in her chest and difficulty breathing when walking 
or running during service.  In August 1996, she was diagnosed 
with acute bronchitis.  An August 1998 VA examination report 
indicated that the veteran's lungs were clear, and no cough, 
sputum, hemoptysis, or anorexia was observed.  There also was 
no dyspnea on exertion.  Pulmonary function tests revealed 
that the veteran's FEV-1 was 35 percent predicted and her 
FEV-1/FVC was 36 percent predicted.  Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO)(SB) was 55 percent predicted.  A severe airway 
obstruction was present and she was diagnosed with 
obstructive airway disease. 

In March 2000, the veteran underwent a VA examination for 
respiratory disorders.  It was noted that she had developed 
pneumonia in 1996 that produced shortness of breath, 
lightheadedness, and coughing up of blood.  The veteran 
reported that these symptoms had continued with vigorous 
activity.  The veteran stated that she took no medication for 
these conditions and was not treated by a physician.  She 
asserted that she could do all activities of daily living 
including driving, climbing stairs, and walking 50 feet, but 
with accompanied anterior chest discomfort and shortness of 
breath.  Upon examination, the veteran's lungs were observed 
to be clear to percussion and auscultation.  A chest X-ray 
was normal, as were pulmonary function tests.  Specifically, 
the veteran's FEV-1 was 113 percent predicted, and her FEV-
1/FVC was 106 percent predicted.  Pulmonary function testing 
was interpreted by the examiner to be normal.  

After review of the evidence, the Board concludes that the 
totality of the evidence demonstrated an improvement in the 
severity of the veteran's bronchitis and pneumonia, and that 
reduction to a noncompensable evaluation under Diagnostic 
Code 6600 was warranted.  The March 2000 VA examination 
report appears thorough, and a pulmonary function examination 
was conducted to compare with the August 1998 examination.  
The changes were noted, and the veteran's improvement in 
forced expiratory volume and forced volume capacity was 
within normal limits and did not meet the schedular criteria 
for a compensable rating.  Although DLCO (SB) values were not 
specifically reported at that time, the examiner noted that 
he was unable to render a specific diagnosis at that time 
with respect to the veteran's pulmonary status as chest x-ray 
and pulmonary function tests were normal.  Notably, at that 
time, her general physical examination was unremarkable 
although the examiner noted that the veteran reported that 
she was symptomatic with any strenuous exertion and reported 
having some wheezing.  She reported that she was not under a 
physician's care and was not taking any medication because 
she was reportedly told that nothing could be done about 
those symptoms.  In light of the absence of symptoms on 
examination and a normal pulmonary function test, the Board 
finds that the reduction therefore was warranted.

In summary, the preponderance of the evidence supports a 
finding that there was an improvement in the disability so as 
to warrant a reduction in the disability rating from 60 
percent to a noncompensable rating.  Comparing the findings 
of the August 1998 VA examination with those of the March 
2000 VA examination, the Board finds that the veteran's 
service-connected bronchitis and pneumonia improved to such 
an extent that a reduction in the evaluation assigned to that 
disability from 60 percent to a noncompensable evaluation was 
warranted.  

II.	Compensable rating

The veteran's service-connected bronchitis and pneumonia was 
reduced from 60 percent disabling to noncompensable, 
effective December 1, 2000.  She contends that her bronchitis 
and pneumonia are more disabling than currently evaluated, 
and she has appealed for an increased rating. 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2002).  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2002).

As noted above, the veteran was scheduled for a VA 
examination for her service-connected bronchitis and 
pneumonia in January 2003.  This examination was scheduled in 
conjunction with her claim of entitlement to a compensable 
disability evaluation.  The veteran failed to report for the 
examination.  Another letter was sent to the veteran after 
her failure to report informing her that she had an 
opportunity to reschedule her examination if she responded 
within a certain specified time period.  Again, she did not 
respond.  

It is clear that VA has the authority to schedule a VA 
examination and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2002), 
examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.

In the present case, there was ample reason for scheduling 
the veteran for another examination of her bronchitis and 
pneumonia.  Upon review of the evidence, the Board determined 
that additional evidentiary development in the form of 
another VA examination was required under the circumstances 
presented in this case.  Since the veteran has disputed that 
her condition had improved as well as argued that a 
compensable evaluation was in order, the Board determined 
that in order for the veteran's disability to be evaluated 
using all the tests and procedures listed in 38 C.F.R. § 
4.97, Diagnostic Code 6600, another examination was required.  

There is no evidence which indicates that the veteran did not 
receive notice to report for the examination which was 
scheduled in January 2003.  A January 13, 2003 letter is 
included in the record, reflecting that the veteran was 
notified of her failure to report for the scheduled 
examination.  She was given several days to respond to that 
letter.  There is no evidence that the veteran was unaware of 
the examination or has shown good cause for not appearing at 
the scheduled examination. 

The United States Court of Appeals for Veterans Claims (the 
Court) has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), [citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)].  The Ashley case 
specifically dealt with regularity of procedures at the 
Board.  In the absence of evidence to the contrary, it cannot 
be presumed that the veteran did not receive notice of the 
scheduled VA examination.

If the veteran moved without informing VA of her new address, 
the Court has stated that "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
[her] whereabouts.  If [she] does not do so, there is no 
burden on the part of the VA to turn up heaven and earth to 
find [her]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

The veteran failed to report for the scheduled VA examination 
in January 2003.  No explanation has been offered and there 
is no evidence on file demonstrating that the veteran had any 
good cause for failing to report for examination of her 
service-connected bronchitis and pneumonia when VA requested.  
The veteran has not contacted the Board asking that the 
examination be rescheduled.

While certain medical evidence is of record, it is 
insufficient to properly evaluate the veteran's claimed 
disability.  The evidence of record in no way serves as a 
substitute for the veteran's attendance at a VA examination.  
See 38 C.F.R. § 3.326(a) (2002).  The veteran, moreover, has 
furnished no other medical evidence which would serve as a 
viable substitute for the scheduled examination.  38 C.F.R. 
§ 3.326(b) (2002).

In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, the 
Board has no alternative but to deny the veteran's claim as 
provided under the regulatory provisions of 38 C.F.R. § 
3.655.  

C.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claim that the disability rating for 
her service-connected bronchitis and pneumonia was improperly 
reduced.  The Board finds that such a reduction was 
appropriate and that a noncompensable rating was properly 
assigned.  


ORDER

The claim for restoration of the 60 percent rating for 
bronchitis and pneumonia is denied.

The claim for a compensable evaluation for bronchitis and 
pneumonia is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

